[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff then five or six years of age was the victim of inappropriate touching by the defendant, his sister.
The incidents in question occurred when the defendant who was several years older than her brother was bathing him.
Suit was not instituted until some twenty-five years subsequent to the events in question. The plaintiff did not seek out any medical or psychological care until the year 2000, many years after the facts which triggered an adverse emotional impact on him. There was no evidence that the plaintiff suffered any physical injury. The plaintiff did suffer a post traumatic stress disorder for which he sought care from Dr. Stephen Wayne, a clinical psychologist commencing July 11, 2000. The plaintiff stopped seeing Dr. Wayne in January 2001 and did not resume treatment until April 2001 following a confrontational episode with the defendant at a family gathering.
The plaintiff's life is a tale of the implications of alcoholism. He began drinking at an early age. He was admitted to Elmcrest in July 1994. Exhibit A (Elmcrest Hospital Record) indicates that the plaintiff had a history of blackouts, loss of memory, impaired family relationship, a failed marriage and social life.
The Veterans Hospital Record (Exhibit B) reflects that the plaintiff came to said facility after a prolonged binge following a break up with his girlfriend.
Although the plaintiff did suffer an emotional injury as a result of the conduct of the defendant, it is clear that his marred and troubled existence in the main is the result of the implications of alcoholism.
Damages are awarded in favor of the plaintiff as against the defendant as follows: CT Page 8603
Non-Economic Damages       $25,000
  Economic Damages             1,920*
_______ Total Damages              $26,920
Flanagan, Judge Trial Referee